Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-8, 12-13, 15 over Kawada as the primary reference, are withdrawn in the instance of the species of polyamic repeating unit which is the specific combination of the species of Chemical Formula 1 of Applicant where A of Applicant = a divalent alkylene functional group having 13 carbon atoms, n of Applicant = 2, R1 and R2 of Applicant = a hydroxyalkyl group having 2 carbon atoms; and the species of Chemical Formula 3 of Applicant where X1 of Applicant = a phenylene group which is an aromatic tetracarboxylic dianhydride which is a tetravalent organic group, and Y1 of Applicant is a divalent organic group of Chemical Formula 6 of Applicant in which D of Applicant = -NR’-, where R’ of Applicant = hydrogen, Q1 or Q3 of Applicant = nitrogen, and the rest are carbon; due to Applicant’s amendment and affidavit in the response filed on March 23, 2022.  

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (Google Patents English translation of WO 2015/156314 A1) in view of Okada (JPO English translation of JP 2015/0215591, chemical formula (3-16)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 				
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claims 1-2, Kawano teaches a liquid crystal aligning agent composition (polymer composition … suitable for forming a liquid crystal alignment film (2nd last para of page 19, liquid crystal aligning agent AL15, 2nd para of page 33, Example 15 of Table 1 on page 34) comprising: a polymer containing polyamic acid repeating units (polyamic acid, 2nd last line of page 19), for the purpose of providing the desired liquid crystal alignment characteristics; and a urea-based compound of the chemical formula T5 (hydroxyl alkyl compound, synthesis example 3, 3rd para of page 32, Table 1 on page 34, T5 shown above in the center), which is a species of Chemical Formula 1 of Applicant, where A of Applicant = a divalent alkylene functional group having 13 carbon atoms in the center of T5, n of Applicant = 2, R1 and R2 of Applicant = a hydroxyalkyl group having 2 carbon atoms on left and right ends of T5, for the purpose of providing the desired improvement in film density, and adsorption of impurities (2nd para of page 18).  Kawano is silent regarding chemical structures of the polyamic acid repeating units, and hence fails to teach that the polyamic acid repeating units include a repeating unit of Chemical Formula 3 of Applicant.

    PNG
    media_image4.png
    223
    701
    media_image4.png
    Greyscale

However, Okada teaches that in a liquid crystal aligning agent composition comprising a polymer containing polyamic acid repeating units, the polyamic acid repeating units can comprise a repeating unit formed by a condensation reaction between a tetracarboxylic dianhydride and a diamine ([0030]), inherently represented by Chemical Formula 3 of Applicant, wherein X1 of Applicant is the residue of an aromatic tetracarboxylic dianhydride (pyromellitic acid dianhydride, para [0036]), which is a tetravalent organic group, for the purpose of improving reliability and reducing afterimage characteristics ([0018]), and Y1 of Applicant is the residue of a diamine represented by chemical formula (3-16) ([0039]) shown above, which is a divalent organic group of Chemical Formula 6 of Applicant in which D of Applicant = -NR’-, where R’ of Applicant = hydrogen, a pair of Q2 and Q7 of Applicant or a pair of Q4 and Q5 of Applicant = nitrogen, and the rest are carbon, for the purpose of dissipating accumulated charge to reduce afterimage effects ([0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have comprised a repeating unit of Chemical Formula 3 of Applicant, wherein X1 is a tetravalent organic group, and Y1 of Applicant is a divalent organic group of the Chemical Formula 6 of Applicant, in the polyamic acid repeating units of the polymer in the liquid crystal aligning agent composition of Kawano, in order to obtain the desired improvement in reliability, dissipation of accumulated charge and reduction of afterimage characteristics, as taught by Okada.
Regarding claim 3, Kawano teaches that the urea-based compound of Chemical Formula 1 of Applicant, is a compound of Chemical Formula 2 of Applicant, where A1 of Applicant = a divalent alkylene group having 13 carbons atom, R3 of Applicant = R4 of Applicant = R5 of Applicant = R6 of Applicant = a hydroxyalkyl group having 2 carbon atoms (hydroxyl alkyl compound, synthesis example 3, 3rd para of page 32, Table 1 on page 34, T5 shown above in the center.
Regarding claim 4, Kawano teaches that in Chemical Formula 2 of Applicant, A of Applicant (R1 in the formula (b), last line of page 8, formula (b), 5th para on page 8), can be a diphenylmethane group (b2-7m 2nd para of page 9, shown above on the right), instead of the dicyclohexylmethane group (b2-20, 5th para on page 9) shown above on the left), such that the urea-based compound is more specifically represented by Chemical Formula 2-1 of Applicant, for the purpose of providing the desired improvement in film density, adsorption of impurities (2nd para of page 18), and liquid crystal alignment characteristics.
Regarding claim 5, Kawano teaches that the urea-based compound of Chemical Formula 1 is contained in an amount of 0.4% by weight based on the total weight of the liquid crystal aligning agent composition (0.25x100/(50+0.25), T5x100/(M1+T5), AL15, Example 15, Table 1, page 34, omitting BCS which is the organic solvent Butyl cellosolve, 5th para of page 31), which is within the claimed range of 0.1 to 20%.

Regarding claim 7, although Okada fails to teach the embodiment of the divalent organic group Y1 of Applicant which is the Chemical Formula 8 of Applicant, in which the pair of Q2 and Q5 of Applicant, or the pair of Q4 and Q7 of Applicant = nitrogen, and the rest are carbon, such a positional isomer where when one of the nitrogens is in the Q2 position, the other nitrogen is in the Q5 position instead of the Q7 position, or when one of the nitrogens is in the Q4 position, the other nitrogen is in the Q7 position instead of the Q5 position, is an obvious variation that is a result of routine experimentation by one of ordinary skill in the art at the time, for the purpose of tuning the electronic and physical characteristics of the polymer, in the absence of a clear showing to the contrary.
Regarding claim 8, Okada teaches that X1 of Applicant is a tetravalent organic group with the phenylene group (pyromellitic acid dianhydride, para [0036]), for the purpose of improving reliability and reducing afterimage characteristics ([0018]).
Regarding claim 12, Kawano teaches a liquid crystal alignment film comprising an aligned cured product of the liquid crystal aligning agent composition AL15 (irradiated with 313 nm ultraviolet rays through a polarizing plate … and then heated on a hot plate at 150°C, 5th para of page 33, orientation control ability can be imparted to the coating film by heating, last para of page 27, ultraviolet light having a wavelength of … so that the photocrosslinking reaction can be selectively induced, 3rd last para of page 27).
Regarding claim 13, Kawano teaches a liquid crystal display device comprising the liquid crystal alignment film (liquid crystal aligning film, 2nd para of page 7).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Okada, as applied to claims 1-5, 7-8, 12-13 above, and as further evidenced by Meador (US 2019/0058178).
Kawano, as modified by Okada, teaches the liquid crystal aligning agent composition as described above.  In addition, Kawano teaches steps of coating the liquid crystal aligning agent composition onto a substrate to form a coating film (spin-coated on the prepared substrate, circa 5th para of page 33); drying the coating film (subsequently, it dried, circa 5th para of page 33); irradiating the dried coating film with light (next, the coating surface was irradiated with 313 nm ultraviolet rays through a polarizing plate, circa 5th para of page 33) to perform alignment treatment (introducing highly efficient anisotropy, 4th para of page 30); and heat treating (and then heated, circa 5th para of page 33) the alignment-treated coating film to form a liquid crystal alignment film (circa 5th para of page 33).  
Although Kawano is silent regarding curing in the step comprising the heat treating of the alignment-treated coating film to form the liquid crystal alignment film, and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  
In the instant case, Kawano teaches the liquid crystal alignment film formed from the presently claimed liquid crystal aligning agent composition comprising the polymer containing the polyamic acid repeating units and the urea-based compound, such that the step comprising the heat treating, as described above, is expected to have also comprised curing because heat provides energy to activate curing, and the urea-based compound is a curing compound for the polymer containing the polyamic acid repeating units, as disclosed in Applicant’s specification (lines 9-12 of page 5), and as further evidenced by Meador.
Meador teaches that a urea-based compound is a curing compound (cross-linking agent [0074]) for a polymer containing polyamic acid repeating units (two polyamic acid oligomers in direct connection via a urea linkage [0074]).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection where a new embodiment of Okada (Formula (3-16)) is used to reject a different species of the Chemical Formula 6 of Applicant, which is a component of a different species of the Chemical Formula 3 of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  WO 2015/072554 A1 teaches an aligning agent comprising a urea-based compound (page 2).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782